         Case 3:20-cv-01467-MCC Document 35 Filed 09/01/21 Page 1 of 5




                  UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JEFFREY LOVE DAWKINS,                          :      Civil No. 3:20-CV-1467
                                               :
      Plaintiff                                :
                                               :
v.                                             :      (Magistrate Judge Carlson)
                                               :
KEVIN RANSOM, et al.,                          :
                                               :
      Defendants.                              :

                         MEMORANDUM AND ORDER

      The plaintiff, Jeffrey Love Dawkins, is a state prisoner who suffered injuries

when the toilet he was using suddenly broke and shards of porcelain pierced him. The

filings in this case indicate that correctional officials conceded that there had been an

unfortunate accident in Dawkins’ cell relating to the collapse of this toilet. It is

against this backdrop that the parties consented to magistrate judge jurisdiction.

(Doc. 34). Upon review of the docket we note that Dawkins has filed a motion

seeking appointment of counsel, which has not been opposed by the defendants.

(Doc. 14).

      We recognize that there is neither a constitutional nor a statutory right to

counsel for civil litigants. Parham v. Johnson, 126 F.3d 454, 456-57 (3d Cir. 1997);

Tabron v. Grace, 6 F.3d 147, 153 (3d Cir. 1993). Instead, 28 U.S.C.          1915(e)(1)

simply provides that [t]he court may request an attorney to represent any person

                                           1
        Case 3:20-cv-01467-MCC Document 35 Filed 09/01/21 Page 2 of 5




unable to employ counsel. Under 1915(e)(1), a district court’s appointment of

counsel is discretionary and must be made on a case-by-case basis. Tabron, 6 F.3d

at 157-58. In Parham, the United States Court of Appeals outlined the standards to

be considered by courts when reviewing an application to appoint counsel pursuant

to 28 U.S.C. 1915(e)(1). In passing on such requests we must first:

       [D]etermine[] that the plaintiff's claim has some merit, then [we]
      should consider the following factors: (1) the plaintiff's ability to present
      his or her own case; (2) the complexity of the legal issues; (3) the degree
      to which factual investigation will be necessary and the ability of the
      plaintiff to pursue such investigation; (4) the amount a case is likely to
      turn on credibility determinations; (5) whether the case will require the
      testimony of expert witnesses; [and] (6) whether the plaintiff can attain
      and afford counsel on his own behalf.

Parham v. Johnson, 126 F.3d at 457. Moreover, we have [been] cautioned that

courts should exercise care in appointing counsel because volunteer lawyer time is a

precious commodity and should not be wasted on frivolous cases. Montgomery v.

Pinchak, 294 F.3d 492, 499 (3d Cir. 2002). Indeed, in this regard:

       Third Circuit Court of Appeals has directed district courts to examine
       two additional factors when considering an indigent party's request for
       counsel. These factors are: 1) [t]he Court's willingness to aid the
       indigent party in presenting his or her case ... and 2)[t]he supply of
       attorneys willing to take 1915(e) requests in the geographic area of
       the litigation. Gordon v. Gonzalez, 232 Fed. Appx. 153, fn. 4 (3d
       Cir.2007).

Quinn v. Vrable, CIV. 3:CV-06-0571, 2008 WL 5146534 (M.D. Pa. Dec. 8, 2008).

We must consider the availability of counsel when ruling upon these requests

                                           2
         Case 3:20-cv-01467-MCC Document 35 Filed 09/01/21 Page 3 of 5




because: the scarcity of available counsel is a very real consideration as to if, and

when, the appointment of counsel in a case can be accomplished by the district

court as courts have no authority to compel counsel to represent an indigent civil

litigant. Tabron, 6 F.3d at 157 n. 6. Quinn v. Vrable, CIV. 3:CV-06-0571, 2008

WL 5146534 (M.D. Pa. Dec. 8, 2008).

      Mindful of the fact that appointed counsel is a precious commodity, and

further cognizant of the fact that we must rely upon a volunteer lawyer , since we

lack the ability to conscript counsel, we also recognize that in the exercise of our

discretion appointment of counsel may be appropriate where a plaintiff advances

claims of arguable merit, and presents facts which would prevent the plaintiff from

fully pursuing those claims. See Hetzel v. Swartz, 917 F. Supp. 344 (M.D. Pa.

1996). In our view, the claims in this case have potentially arguable merit, and the

plaintiff does not appear to have either the financial ability to retain counsel or

re[present himself. Considering all of these factors, we conclude that a search

should be undertaken for pro bono counsel who may be willing and able to

undertake representation of the plaintiff in this action.

      Accordingly, IT IS HEREBY ORDERED THAT:

      1) We conditionally GRANT the motion for appointment of counsel in this

case, (Doc. 14), provided that a member of the Pro Bono panel of the Middle


                                           3
         Case 3:20-cv-01467-MCC Document 35 Filed 09/01/21 Page 4 of 5




District of Pennsylvania Chapter of the Federal Bar Association agrees to volunteer

to represent Plaintiff. Plaintiff is advised that locating pro bono counsel may take

some time; he will be notified in writing of the results of the search for counsel as

soon as possible. The Pro Bono Coordinator for Middle District of Pennsylvania

Chapter of the Federal Bar Association shall report to the Court on the progress of

identifying pro bono counsel on or before September 29, 2021.

      2) If the court is unsuccessful in its efforts to locate pro bono counsel to

represent Plaintiff, he shall proceed pro se, and this order conditionally granting the

motion for appointment of counsel will be vacated.

      3) A copy of this order will be served upon the Pro Bono Coordinator for

Middle District of Pennsylvania Chapter of the Federal Bar Association.

      In addition, IT IS ORDERED that the parties consult, confer and notify the

Court by September 29, 2021 regarding whether they wish to pursue mediation/

settlement discussions in this case.

      Finally, IT IS ORDERED that the case management deadlines previously set

by the district court, (Doc.32), will remain in effect at this time.

      SO ORDERED, this 1st day of September 2021.

                                         /s/ Martin C. Carlson
                                         Martin C. Carlson
                                         United States Magistrate Judge


                                            4
Case 3:20-cv-01467-MCC Document 35 Filed 09/01/21 Page 5 of 5




                             5
